Opinion by
Tilson, J.
The merchandise was found to consist of skirts, jumpers, and jackets. In a loop at the top of the skirt is inserted an elastic band which the collector classified as braid and assessed the three articles as an entirety. On the record presented it was held that the skirt and jumper constitute an entirety properly dutiable at 90 percent under paragraph 1529. The jackets or sweaters were held to be separate and dutiable at 50 cents per pound and 50 percent ad valorem under paragraph 1114.